Execution Copy
 
EMPLOYMENT AGREEMENT
 
AGREEMENT dated as of September 25, 2008 between MAIDENFORM, INC., a New York
corporation with a principal place of business at 485 F U.S. Highway 1 South,
Iselin, NJ 08830 (the “Employer”), Gayle Weibley (the “Employee”), and solely
for purposes of Sections 3(c), 4, and 19, Maidenform Brands, Inc. (sometimes
hereinafter referred to as “Parent”).
 
WITNESSETH:
 
WHEREAS, the Employer wishes to employ the Employee for the period provided in
this Agreement, and the Employee is willing to serve in the employ of the
Employer for such period, upon the terms and conditions hereinafter provided;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:
 
1.            Employment. The Employer hereby employs the Employee and the
Employee hereby accepts employment upon the terms and conditions hereinafter set
forth.
 
2.            Term of Employment. (a) The term of the Employee’s employment
under this Agreement shall commence as of the date of this agreement set forth
above and it shall continue for a period of one year thereafter (the “Initial
Term”), unless this Agreement shall be renewed for an additional term or terms
in accordance with paragraph (b) of this Section 2, or unless earlier terminated
as provided herein.

 
1

--------------------------------------------------------------------------------

 
 
(b) This Agreement shall automatically be renewed upon the expiration of the
Initial Term for successive periods of one year each (each an “Additional
Term”), unless either party notifies the other party in writing at least 120
days prior to the expiration of the Initial Term or any such Additional Term
(the Initial Term and each Additional Term are collectively referred to as “Term
of Employment”).
 
3.           Compensation. (a) Base. During the Term of Employment, the Employer
shall pay the Employee a base salary at not less than an annual rate of Two
Hundred and Forty-Four Thousand ($244,000.00) Dollars, in accordance with the
Employer’s normal payroll practices (as increased in accordance with this
Section 3(a), the “Base Salary”). Such Base Salary shall be reviewed at least
annually by the Board of Directors of Maidenform Brands, Inc. (the “Board”) and
the Board may at any time increase (but not decrease) the Employee’s Base Salary
hereunder as the Board may in its sole and absolute discretion deem reasonable
and appropriate.
 
(b) Incentive Compensation. The Employee shall be a participant in the
Maidenform Brands, Inc. 2005 Annual Performance Bonus Plan (the “Bonus Plan”)
for the period from December 30, 2007 through January 3, 2009 (the “2008 Fiscal
Year”) with achievement of 100% Actual Operating Percentage (as defined in the
Bonus Plan) paying a bonus of not less than 50% of Base Salary, payable in
accordance with the Bonus Plan. For fiscal years thereafter during the Term of
Employment, the Employee’s incentive compensation shall be based upon
Compensation as defined in the Bonus Plan and upon such performance goals
permitted under the Bonus Plan and subject to the conditions set forth in the
Bonus Plan.

 
2

--------------------------------------------------------------------------------

 
 
(c) Equity Incentives
 
Equity Incentives Granted on or after the Date Hereof Any equity incentives
granted in the form of Non-Qualified Stock Options, Non-Tandem Stock
Appreciation Rights or Restricted Stock granted in the sole discretion of the
Compensation Committee on or after the date hereof will vest and become
exercisable in equal annual installments on each anniversary of the grant date
over a four year period (provided the Employee is continuously employed by the
Employer’s Group (as defined below) through the applicable vesting date) subject
to 100% acceleration of vesting upon a Change in Control (as defined in the
Stock Incentive Plan). Upon the Employee’s termination of employment by the
Employer as a result of non-renewal of the Term of Employment by the Employer
pursuant to Section 2(b) above or by the Employer without Cause (as defined
below) or by the Employee for Good Reason (as defined below), such equity
incentives shall become vested with respect to the number of shares that would
have vested if the Employee’s employment would have continued for an additional
twelve month period. Following any such termination described in this Section
3(c)(i) or termination due to the Employee’s Disability or death, equity
incentives granted on or after the date hereof shall remain exercisable until
the earlier of (1) the original expiration date of the option, or (2) one year
following such termination of employment

 
3

--------------------------------------------------------------------------------

 

4.           Duties. During the Term of Employment, the Employee shall be
engaged as Senior Vice President - Human Resources of Maidenform, Inc. and its
subsidiary companies (hereinafter individually and collectively along with the
Parent called the “Employer’s Group”). The Employee shall have the
responsibility and authority commensurate with such position, which duties shall
include interacting with the Compensation Committee of the Board of Parent upon
their request, as they may determine in their sole discretion. In addition, the
Employee shall have such other or more specific responsibilities or duties with
respect to the business of the Employer’s Group consistent with the Employee’s
position as Senior Vice President – Human Resources as may be determined and
assigned to the Employee from time to time by or upon the authority of the Chief
Executive Officer or his designee. The Employee shall also serve as an Officer
or Director of any member of the Employer’s Group as requested by the Employer
without any additional compensation therefore other than as specified in this
Agreement. The Employer has Director’s and Officer’s Liability Insurance in
effect and will maintain Director’s and Officer’s Liability Insurance Coverage
for benefit of Employee uninterruptedly in effect during the Term of Employment.

 
4

--------------------------------------------------------------------------------

 
 
5.            Extent of Service. The Employee agrees to devote her best efforts,
energies and skills to the faithful discharge of the duties and responsibilities
attributable to her office, and to this end will devote her full working time
and attention to the business and affairs of the Employer’s Group. Employee
shall be based at the Employer’s Iselin, New Jersey office, but shall perform
services hereunder at other locations as shall be reasonably appropriate.
Notwithstanding the foregoing, it is understood that the Employee may devote
reasonable time and attention consistent with the practice of other senior
executives similarly situated, to civic or community affairs and to service on
the Board of Directors or Advisory Board of other non-competing corporations,
provided that (i) the Employee shall serve on no more than two such Corporate
Boards or Advisory Boards at any time; (ii) the Compensation Committee shall
have approved such Board memberships, which approval shall not be unreasonably
withheld; and (iii) it does not interfere in any material way with the
performance of her responsibilities to the Employer’s Group under this Agreement
or create a conflict of interest.
 
6.            Expenses. The Employee is authorized to incur reasonable, ordinary
and necessary expenses in the performance of her duties hereunder consistent
with the Employer’s existing expense reimbursement policy, as it may be amended
from time to time, and the Employer shall reimburse the Employee for all such
expenses upon the presentation by the Employee, from time to time, of an account
of such expenditures. To the extent any such reimbursements constitute taxable
income to the Employee for federal income tax purposes, all such reimbursements
shall be paid in accordance with the Employer’s policy but in no event later
than December 31 of the calendar year next following the calendar year in which
the expenses to be reimbursed are incurred.

 
5

--------------------------------------------------------------------------------

 

7.            Vacation. The Employee shall be entitled to twenty (20) days of
paid vacation during each of the successive twelve (12) month periods commencing
on each July 1 of employment, or a pro rata portion thereof for any such
successive period which is less than twelve (12) months. Vacation hereunder
shall be taken at times which are mutually determined by the Employer and the
Employee not to interfere, in any material respect, with the Employee’s
performance of her duties hereunder.
 
8.            Employee Benefits. The Employee shall be entitled during the Term
of Employment to participate in any employee benefit program or arrangement
maintained by the Employer which is generally available to other senior
employees of the Employer, including any qualified or non-qualified retirement
or deferred compensation arrangements or 401(k) savings plan, life insurance,
medical, long-term disability plans, or other allowances, including the auto
allowance of Seven Hundred ($700) per month, paid in accordance with the
Employer’s normal payroll practices. Such participation shall be in accordance
with all applicable terms and conditions of such plans or programs, including,
without limitation, provisions respecting the satisfaction of any applicable
eligibility periods for plan participation and the modification or termination
of such plans.

 
6

--------------------------------------------------------------------------------

 
 
9. Termination of Employment. Notwithstanding any other provision of this
Agreement, the Employee’s employment under this Agreement may be terminated at
any time by the Employer in the event of:
 
(a)            (i) The Employee’s conviction for or entry of a plea of guilty or
nolo contendere with respect to a felony or any crime that constitutes a
misdemeanor involving moral turpitude under federal law or the law of any state,
(ii) the Employee’s willful misappropriation of funds or property of the
Employer’s Group or other acts of fraud, dishonesty, self-dealing, any
significant violation of any statutory or common law duty of loyalty to the
Employer’s Group, (iii) the Employee’s perpetration of an illegal act which
causes material economic injury to the Employer or the Employer’s Group, or (iv)
a material breach of this Agreement by the Employee or the Employee’s failure to
perform her duties hereunder in any material respect, provided that as to (iv),
the Employee shall be given written notice and an opportunity, not to exceed ten
(10) days, to effectuate a cure, provided that such breach or failure is
susceptible to cure, as determined by the Board or the Board of Directors of the
Employer, in good faith (hereinafter “Cause”).

 
7

--------------------------------------------------------------------------------

 
 
(b)           The Employee’s death; or
 
(c)           The Employee’s inability due to any physical or mental condition
of the Employee, to perform her duties hereunder for a period of ninety (90)
consecutive days or one hundred twenty (120) days (whether or not consecutive)
within any twelve (12) month period (hereinafter “Disability”);
 
by written notice to the Employee (except that notice of termination shall not
be required in the case of the Employee’s death) specifying the event relied
upon for such termination and the effective date of such termination (the
effective date of any termination of employment hereunder is referred to as the
“Termination Date”).

 
8

--------------------------------------------------------------------------------

 

10.            Payments Upon Termination of Employment. (a) In the event the
Employee’s employment under this Agreement is terminated for any reason
specified in Section 9 above this Agreement shall terminate and be deemed
cancelled and the Employer shall be under no obligation hereunder either to
continue the Employee’s employment or to provide the Employee with any payment
or benefit of any kind whatsoever, except for the Employee’s Base Salary through
the Termination Date paid in accordance with the Employer’s normal payroll
practices and such vested benefits or rights which the Employee may have accrued
through the Termination Date hereunder or under any benefit plan of Employer
(other than any severance pay plan maintained by the Employer) paid or provided
in accordance with the terms and conditions of the applicable plan. In addition,
in the event of termination pursuant to 9(B) or (C) above, the Employer shall
also pay the amount of any incentive compensation as described in Section 3(b)
hereof to which the Employee would have been entitled for the year of
termination had the Employee’s employment not terminated, prorated to the
Termination Date based on the number of days actually employed during the
applicable year, payable when such incentive compensation would be payable to
other employees for that year in accordance with the applicable bonus plan-and
based upon actual results and the Employer’s financial performance for the full
applicable year. In addition, in the event of termination pursuant to 9(B) or
(C) above, the Employee shall be entitled to benefits under any group life
insurance or disability insurance benefits provided in accordance with the
Employer’s welfare benefit plans.

 
9

--------------------------------------------------------------------------------

 
 
(b) The Employee’s employment under this Agreement may also be terminated on
fifteen (15) days’ prior notice by the Employer not for Cause (which for the
purpose of this Agreement shall not include a termination as a result of
non-renewal of the Term of Employment pursuant to Section 2(b) above) and it may
be terminated by the Employee for Good Reason if circumstances constituting Good
Reason exist, and neither of such terminations of employment shall be a breach
of this Agreement by the Employer so long as the benefits set forth below are
provided to the Employee. In the event that the Employee’s employment with the
Employer is terminated by the Employer without Cause, or by non-renewal pursuant
to Section 2(b) or by the Employee for Good Reason, then, in addition to the
Employee’s Base Salary through the Termination Date paid in accordance with the
Employer’s normal payroll practices and such vested benefits or rights which the
Employee may have accrued through the Termination Date hereunder or under any
benefit plan of the Employer (other than any severance pay plan maintained by
the Employer) paid or provided in accordance with the terms and conditions of
the applicable plan, subject to the Employee’s execution, delivery and
non-revocation of a release in accordance with Section 10(e), to the fullest
extent permitted by law in favor of the Employer’s Group (and its affiliates) in
substantially the form attached hereto as Exhibit “A”, as may be modified to
take into account changes in applicable law and any other changes as are legally
necessary at the time of execution to make it enforceable (the “Release”), the
Employee will be entitled to the following:

 
10

--------------------------------------------------------------------------------

 
 
(i)           Payment of an amount equal to the sum of her Base Salary (as in
effect on the Termination Date), plus an amount equal to one times her average
annual bonus (taking into account all annual bonuses paid under Section 3(b)
hereof for the applicable year) over the three fiscal years immediately
preceding her termination of employment, determined by annualizing the bonus
actually paid with respect to any partial year. For purposes of clarity, if
there have been fewer than three fiscal years immediately preceding any such
termination, the average of such annual bonuses will be calculated using as a
denominator the actual number of fiscal years in which she has worked for the
Employer. This amount shall be subject to tax and other required withholdings
and, subject to any delays required pursuant to Sections 10(d) and 10(e), will
be payable in equal periodic installments over a period of twelve (12) months
from the Termination Date paid in accordance with the Employer’s normal payroll
policies as if the Employee continued to be an employee of the Employer (but off
payroll).
 
(ii)            In addition, if the Employee or her dependents are otherwise
eligible for COBRA continuation of group health plan coverage and the Employee
(or her dependents) timely elect such coverage, then for a period of twelve (12)
months following the Termination Date, subject to any delays required pursuant
to Sections 10(d) and 10(e), the Employer shall pay to the Employee on the first
Employer payroll date in each month following the Termination Date an amount
equal to 100% of the monthly premium for such COBRA coverage for the applicable
month. The foregoing payments shall each be a bonus to the Employee subject to
tax and other required withholdings and shall be grossed up to reflect all
applicable taxes at the Employee’s maximum marginal rates.
 
Notwithstanding the foregoing, nothing in this Agreement shall be construed to
require the Employee to seek other employment following the termination of her
employment hereunder and there shall be no offset against any amounts due the
Employee under this Agreement on account of any remuneration attributable to any
subsequent employment that Employee may obtain.

 
11

--------------------------------------------------------------------------------

 

(c) For the purposes of this Agreement “Good Reason” shall mean the occurrence
of any of the following events without the Employee’s consent:
 
(i)             The assignment to the Employee of duties that constitute a
material diminution of her authority, duties, or responsibilities;
 
(ii)             A material diminution in the Employee’s Base Salary;
 
(iii)             Relocation of the Employee to a location outside a radius of
50 miles of the Employer’s Iselin, New Jersey office; or
 
(iv)             Any other action or inaction by the Employer that constitutes a
material breach of this Agreement
 
provided that within ninety (90) days after the initial existence of such event,
the Employer shall be given notice and an opportunity, not less than thirty (30)
days, to effectuate a cure for such asserted “Good Reason” by the Employee.
Employee’s resignation hereunder for Good Reason shall not occur later than one
hundred fifty (150) days following the initial date on which the event Employee
claim constitutes Good Reason occurred.

 
12

--------------------------------------------------------------------------------

 
 
(d) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and, for purposes of any such provision of this Agreement, references to
a “termination,” “termination of employment” or like terms shall mean
“separation from service.” If Employee is deemed on the date of termination of
her employment to be a “specified employee”, within the meaning of that term
under Code Section 409A(a)(2)(B) and using the identification methodology
selected by the Employer from time to time, or if none, the default methodology,
then with regard to any payment or the providing of any benefit made subject to
this Section 10(d), to the extent such payment and benefits exceed the
Separation Pay Limit (as defined herein) and is required to be delayed in
compliance with Code Section 409A(a)(2)(B), such payment or benefit shall not be
made or provided prior to the earlier of (i) the expiration of the six-month
period measured from the date of the Employee’s “separation from service” and
(ii) the date of the Employee’s death. On the first day of the seventh month
following the date of the Employee’s “separation from service” or, if earlier,
on the date of her death, all payments delayed pursuant to this Section 10(d)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Employee in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein. For purposes of this Agreement, the “Separation Pay
Limit” means two times the lesser of: (i) the Employee’s annualized compensation
based on the Employee’s annual rate of pay for the Employee’s taxable year
preceding the taxable year in which the Employee’s termination of employment
occurs; and (ii) the maximum amount that may be taken into account under a
tax-qualified plan pursuant to Code Section 401(a)(17) for the year in which the
Employee terminates employment.

 
13

--------------------------------------------------------------------------------

 
 
(e) The Employer shall provide the Release to the Employee within seven (7)
business days following the date of termination. In order to receive the
payments and benefits provided in Section 1 0(b)( 1), (2) and (3), the Employee
shall be required to sign the Release within 21 or 45 days after the date it is
provided to her, as required by applicable law, and not revoke it within the
seven day period following the date on which it is signed. All payments delayed
pursuant to the foregoing, except to the extent delayed pursuant to Section
10(d), shall be paid to the Employee in a lump sum on the first Employer payroll
date on or following the sixtieth (60th) day after the date of termination, and
any remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

 
14

--------------------------------------------------------------------------------

 
 
11.            Confidentiality. The Employee recognizes and acknowledges that
the Proprietary Information (as hereinafter defined) is a valuable, special and
unique asset of the Employer. As a result, during the Term of Employment and
thereafter, the Employee shall not, without the prior written consent of the
Board, for any reason, either directly or indirectly, divulge to any third party
(except as may be required to further the interests of the Employer) or use for
her own benefit, or for any purpose other than the exclusive benefit of the
Employer, any and all confidential, proprietary, business and technical
information or trade secrets of the Employer’s Group (“Proprietary Information”)
revealed, obtained or developed in the course of her employment with the
Employer’s Group. Such Proprietary Information shall include but shall not be
limited to, marketing and development plans, confidential cost and pricing
information, identities of customers and suppliers, the relationship of the
Employer’s Group with actual or prospective customers who are engaged in
discussions with the Employer’s Group, the needs and requirements of any such
customers, and any other confidential information relating to the business of
the Employer’s Group, provided that nothing herein contained shall restrict the
Employee’s ability to make such disclosures during the course of her employment
as may be necessary or appropriate to the effective and efficient discharge of
her duties hereunder or such disclosures as may be required by law; and further
provided that nothing herein contained shall restrict Employee from divulging or
using for her own benefit or for any other purpose any Proprietary Information
which is readily available to the general public so long as such information did
not become available to the general public as a direct or indirect result of
Employee’s breach of this Section 11.

 
15

--------------------------------------------------------------------------------

 
 
12.            Property and Inventions.
 
(a)          All Proprietary Information shall be and remain the sole property
of the Employer. During the Term of Employment, and thereafter, Employee shall
not remove from the Employer’s Group offices or premises any documents, records,
notebooks, files, correspondence, reports, memoranda or similar materials of or
containing information of the type identified in Section 11 hereof, or other
materials or property of any kind unless necessary or appropriate in accordance
with her duties and responsibilities hereunder and, in the event that such
materials or property are removed, all of the foregoing shall be returned to
their proper files or places of safekeeping as promptly as reasonably possible
after the removal shall serve its specific purpose. Employee shall not make,
retain, remove and/or distribute any copies of any of the foregoing for any
reason whatsoever except as may be necessary in the discharge of her assigned
duties; and upon the termination of her employment with the Employer, she shall
leave with or return to the Employer all originals and copies of the foregoing
then in her possession, whether prepared by Employee or by others.

 
16

--------------------------------------------------------------------------------

 

(b)          The Employee acknowledges that all developments, including, without
limitation, inventions, patentable or otherwise, discoveries, improvements,
patents, trade secrets, designs, reports, computer software, flow charts and
diagrams, procedures, data, documentation, ideas and writings and applications
thereof relating to the business or planned business of the Employer or any of
its subsidiaries or affiliates that, alone or jointly with others, the Employee
may conceive, create, make, develop, reduce to practice or acquire during the
Term of Employment (or while employed with the Employer prior the Term of
Employment) (collectively, the “Developments”) are works made for hire and shall
remain the sole and exclusive property of the Employer and the Employee hereby
assigns to the Employer all of her right, title and interest in and to all such
Developments. The Employee shall promptly and fully disclose all future material
Developments to the Board and, at any time upon request and at the expense of
the Employer, shall execute, acknowledge and deliver to the Employer all
instruments that the Employer shall prepare, give evidence and take all other
actions that are necessary or desirable in the reasonable opinion of the
Employer to enable the Employer to file and prosecute applications for and to
acquire, maintain and enforce all letters patent, trademark registrations or
copyrights covering the Developments in all countries in which the same are
deemed necessary by the Employer. All memoranda, notes, lists, drawings,
records, files, computer tapes, programs, soft-ware, source and programming
narratives and other documentation (and all copies thereof) made or compiled by
the Employee or made available to the Employee concerning the Developments or
otherwise concerning the business or planned business of the Employer or any of
its subsidiaries or affiliates shall be the property of the Employer or such
subsidiary or affiliate and shall be delivered to the Employer or such
subsidiary or affiliate promptly upon the expiration or termination of the Term
of Employment.

 
17

--------------------------------------------------------------------------------

 

(c)          The provisions of this Section shall, without any limitation as to
time, survive the expiration or termination of the Employee’s employment
hereunder, irrespective of the reason for any termination.
 
13.          Covenant not to Compete and Non-Solicitation. In consideration for
the benefits and payments described herein and other good and valuable
consideration, the Employee shall not, during the Term of Employment and for a
period of twelve (12) months after her employment terminates for any reason,
engage in any of the following directly or indirectly without the prior written
consent of the Board:
 
(a)          engage or participate in any business activity directly competitive
with the business of the Employer’s Group as conducted upon the termination of
the Employee’s employment with the Employer or proposed to be conducted at such
time;

 
18

--------------------------------------------------------------------------------

 
 
(b)          become interested in (as owner, stockholder, lender, partner,
co-venturer, director, officer, employee, agent, consultant or otherwise) any
person, firm, corporation, association or other entity engaged in any business
that is, taken as a whole, directly competitive with the business of the
Employer’s Group as conducted upon the termination of the Employee’s employment
(or proposed to be conducted at such time) with the Employer, or become
interested in (as owner, stockholder, lender, partner, co-venturer, director,
officer, employee, agent, consultant or otherwise) any subsidiary or division of
the business of any person, firm, corporation, association or other affiliate
where such portion of such business is directly competitive with the business of
the Employer’s Group as conducted upon termination of the Employee’s employment
with the Employer (or proposed to be conducted at such time). Notwithstanding
the foregoing, nothing contained in this Section 13 shall prohibit the Employee
from (i) holding not more than five percent (5%) of the outstanding securities
of any class of any publicly-traded company, or (ii) after the Term of
Employment engaging or participating in or having an interest in (as owner,
stockholder, lender, partner, co-venturer, director, officer, employee, agent,
consultant or otherwise) any subsidiary or division of the business of any
person, firm, corporation, association or other affiliate where such portion of
such business is not directly competitive with the business of the Employer’s
Group as conducted upon termination of the Employee’s employment with the
Employer (or proposed to be conducted at such time), provided Employee does not
breach the provisions of Section 13 (c) or (d) or (e), hereof;

 
19

--------------------------------------------------------------------------------

 
 
(c)          solicit or attempt to solicit either directly or indirectly any
customer of the Employer’s Group with whom the Employer’s Group shall have dealt
regularly at any time during the one (1) year period immediately preceding the
termination of the Employee’s employment with the Employer for the purpose of
offering or selling any products or services which are identical, substantially
similar or comparable to the products or services then offered to the customer
by the Employer’s Group;
 
(d)          influence or attempt to influence any supplier, customer, or
potential customer of the Employer’s Group to terminate or modify any written or
oral agreement or course of dealing with the Employer’s Group; or
 
(e)          (i) influence or attempt to influence any person to terminate or
modify her employment (or other service relationship) with the Employer’s Group,
or (ii) employ or retain directly or indirectly, any person employed or retained
by the Employer’s Group as an employee or other service provider at any time
during the six (6) month period preceding the effective date of the Employee’s
termination.
 
14.            Specific Performance. The Employee acknowledges that the services
to be rendered by the Employee are of a special, unique and extraordinary
character and, in connection with such services, the Employee will have access
to confidential information vital to the Employer’s business and the business of
its subsidiaries and affiliates. By reason of this, the Employee acknowledges
consents and agrees that if the Employee violates any of the provisions of
Sections 11, 12 or 13 hereof, the Employer would sustain irreparable injury and
that money damages would not provide adequate remedy to the Employer and that,
in addition to any other remedies the Employer might have, including money
damages, the Employer shall be entitled to have Sections 11, 12 and 13
specifically enforced by any court having jurisdiction by means of any and all
equitable remedies. The provisions of Sections 10, 11, 12, 13, 14, 16 and 19
shall survive the termination of this Agreement.

 
20

--------------------------------------------------------------------------------

 
 
15.           Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing, and shall be delivered personally
by telecopier or by courier providing for next day delivery or sent by
registered or certified mail return receipt requested to the following
addresses:
 
To the Employer:
 
Maidenform, Inc.
485 F U.S. Highway 1 South
Iselin, New Jersey 08830
Attention:
Steven N. Masket
Telecopier: 201-603-5900
 
To the Employee:
 
Gayle Weibley
At the address on file with the Employer
 
With a copy to:

 
21

--------------------------------------------------------------------------------

 
 
Any such notices shall be deemed given, if personally, upon delivery; if sent by
certified or registered mail, 3 days after deposit (postage pre-paid) with the
U.S. Mail Service; if by courier service providing for next day delivery, the
next day following deposit with such courier; and, if telecopied, when
telecopied. Any party may change the address for notices by sending written
notice of such change of address in accordance with this Section 15.
 
16.            Benefits. This Agreement shall inure to the benefit of and shall
be binding upon the Employer and its successors and assigns, and upon the
Employee, her heirs and legal representatives. This Agreement and all rights and
obligations hereunder are personal to the Employee and shall not be assignable.
 
17.            Entire Agreement. This Agreement embodies the entire agreement of
the parties concerning the subject matter hereof and supersedes any prior or
contemporaneous agreements or understandings in connection therewith. The
Agreement may be amended or modified only by a written instrument executed by
both parties hereto.
 
18.            Severability. If any term or provision of this Agreement is held
by a court of competent jurisdiction to be invalid or unenforceable, the
remainder of the terms and provisions of this Agreement shall remain in full
force and effect and shall in no way be affected or invalidated. To the extent
required to enforce any provision of this Agreement, such provision may be
reformed in order to preserve its validity if it would otherwise be held
unenforceable.

 
22

--------------------------------------------------------------------------------

 

19.                      Indemnification. The indemnification provisions in the
Parent’s Amended and Restated Certificate of Incorporation covering officers of
the Parent and the Employer shall apply to the Employee in her capacity as an
employee (or former employee), such indemnification to be in addition to any
other indemnification right in favor of the Employee.
 
20.                      Withholding. The Employer may deduct and withhold from
any amounts which it is otherwise obligated to pay hereunder any amount which it
may determine it is required to deduct or withhold pursuant to any applicable
statute, law, regulation or order of any jurisdiction whatsoever.
 
21.                      Governing Law. This Agreement shall be subject to, and
governed, construed and enforced in accordance with, the laws of the State of
New York, without giving effect to the principles thereof relating to the
conflict of laws.
 
22.                      Section 409A.
 
(a) Although the Employer does not guarantee the tax treatment of any particular
payment or benefit, it is intended that the provisions of this Agreement provide
for payments or benefits that either comply with, or are exempt from, Code
Section 409A, and all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A.
 
(b) With regard to any installment payments provided for herein, each
installment thereof shall be deemed a separate payment for purposes of Code
Section 409A.

 
23

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
MAIDENFORM, INC.
           
By:
/s/Maurice S. Reznik
 
/s/Gayle Weibley
 
Maurice S. Reznik
Chief Executive Officer
 
Gayle Weibley
       
Solely with respect to Sections 3, 4, and 19:
           
Maidenform Brands, Inc.
         
By:
/s/Maurice S. Reznik
     
Maurice S. Reznik
Chief Executive Officer
   


 
24

--------------------------------------------------------------------------------

 

Exhibit “A”
 
FULL AND FINAL WAIVER AND RELEASE OF CLAIMS
1.             I have had the opportunity to review and consider this Full and
Final Waiver and Release of Claims (“Waiver and Release”), and information on
the benefits available to me in accordance with the Employment Agreement between
Maidenform, Inc. and me dated as of September 25, 2008, as the same may have
been amended from time to time (“Employment Agreement”) for a period of at least
twenty-one (21) days. I also have had the opportunity during such period to
discuss this Waiver and Release and such benefit information fully with
whomsoever I wished, and have been advised that I could consult an attorney of
my own choice and have had a reasonable opportunity to do so. I have freely and
voluntarily elected to take advantage of the severance benefits under the
Employment Agreement.
 
2.             In consideration for the payments and benefits available to me
under the Employment Agreement following the termination of my employment as set
forth in Section 10 of the Employment Agreement, the sufficiency of which are
hereby acknowledged, and, other than claims for accrued, vested benefits under
any employee benefit plan of Maidenform, Inc. (including vested stock options)
or for any of the Employer’s obligations or my rights pursuant to Section 10 and
19 of the Employment Agreement, and except as provided in paragraph 5, I fully
and finally waive, discharge, and release Maidenform, Inc., the Parent (as
defined in the Employment Agreement) and their current, former and future
subsidiaries, divisions, related entities, employee benefit plans and funds, and
their respective current, former and future directors, officers, shareholders,
employees, attorneys, and agents (whether acting as agents for Maiden-form,
Inc., Parent or in their individual capacities) (herein collectively referred to
as “the Company”), from any and all claims of whatsoever nature, known and
unknown, whether in law or in equity, which I or anyone acting through me, my
estate or on my behalf ever had, now have or may have against the Company by
reason of any actual or alleged act, omission, transaction, practice, conduct,
occurrence or other matter up to and including the date I sign this Waiver and
Release, provided, however, that the foregoing shall not be deemed to waive any
indemnification rights I may have pursuant to applicable law, the Certificates
of Incorporation or Bylaws of the Company or under any Directors and Officers
Liability Insurance Policy.

 
A - 1

--------------------------------------------------------------------------------

 
 
3.           Without limiting the generality of the foregoing paragraph, but
subject to the limitations set forth in Section 2 hereof and except as provided
in paragraph 5, this Waiver and Release is intended to and shall release the
Company from any and all claims arising out of or in connection with my
employment with Maidenform, Inc. and with the termination or decision to
terminate said employment, including but not limited to (i) any claim under the
Age Discrimination in Employment Act (including the Older Worker Benefit
Protection Act), as amended, Title VII of the Civil Rights Act of 1964, The
Civil Rights Act of 1866, or any other Civil Rights Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974 (excluding
claims for accrued, vested benefits under any employee benefit pension plan of
the Company in accordance with the terms and conditions of such plan and
applicable law), and the Family and Medical Leave Act; (ii) any other claim
(whether based on federal, state, or local law, statutory or decisional
including, but not limited to the New York State Human Rights Law, the New York
City Administrative Code, New Jersey Civil Rights Act or the New Jersey Law
Against Discrimination, the New Jersey Family Leave Act, the Millville Dallas
Airmotive Plant Job Loss Notification Act, as amended) relating to or arising
out of my employment, the terms and conditions of such employment, the
termination of such employment, and/or any of the events relating directly or
indirectly to or surrounding the termination of that employment, including but
not limited to breach of contract (express or implied), wrongful discharge,
detrimental reliance, defamation, emotional distress or compensatory or punitive
damages; and (iii) any claim for attorneys’ fees, costs, disbursements and/or
the like.

 
A - 2

--------------------------------------------------------------------------------

 
 
4.            Rights and Claims Preserved. Nothing in this Agreement prevents me
from filing a charge with the United States Equal Employment Opportunity
Commission ("EEOC") or from cooperating with the EEOC; however, I understand and
agree that I shall not accept, and shall not be entitled to retain, any
compensation or other relief recovered by the EEOC on my behalf as a result of
such charge with respect to any matter covered by this Agreement. Nothing in
this Agreement prevents me from filing a lawsuit challenging the validity of my
waiver of federal age discrimination claims under the Age Discrimination in
Employment Act and the Older Workers Benefit Protection Act.
 
5.            OWBPA. The release in paragraph 3 of this Agreement includes a
waiver of claims against the Company under the Age Discrimination in Employment
Act ("ADEA") and the Older Workers Benefit Protection Act ("OWBPA"). Therefore,
pursuant to the requirements of the ADEA and the OWBPA, I specifically
acknowledge the following:

 
A - 3

--------------------------------------------------------------------------------

 

(a)     that I am and have been advised to consult with an attorney of my
choosing concerning the legal significance of this Agreement;
 
(b)            that this Agreement is written in a manner I understand;
 
(c)            that the consideration set forth in Section 10 of the Employment
Agreement is adequate and sufficient for my entering into this Agreement and
consists of benefits to which I am not otherwise entitled;
 
(d)            that I have been afforded twenty-one (21) days to consider this
Agreement before signing it (although I may sign it at any time prior to those
21 days) and that any changes to this Agreement subsequently agreed upon by the
parties, whether material or immaterial, do not restart this period for
consideration; and
 
(e)            that I have been advised that during the seven (7) day period
after I sign the Agreement, I may revoke my acceptance of this Agreement by
delivering written notice to the Company, 485 F U.S. Highway 1, Iselin NJ 08830
attention: Steven N. Masket, General Counsel, and that this Agreement shall not
become effective or enforceable until after the revocation period has expired.
 
6. In order to induce the Company to extend the payments and benefits avail-able
to me under the Employment Agreement, I hereby represent and warrant to the
Company as follows:

 
A - 4

--------------------------------------------------------------------------------

 
 
 (i)            no other promise, inducement, threat, agreement or understanding
of any kind or description whatsoever has been made with or to me by any person
or entity whomsoever to cause me to execute this Waiver and Release;
 
(ii)            I have not incurred any injury or disability precluding regular
employment as a result of my employment at the Company;
 
(iii)            I am not eligible for reinstatement or reemployment or
employment with the Company at any time in the future and covenant that I will
not seek resumed employment or any other remunerative relationship, including
without limitation any form of independent contractor or consultant relationship
with the Company;
 
(iv)            this Waiver and Release is not intended, and shall not be
construed, as an admission that the Company has violated any federal, state or
local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against me. I agree that this Waiver
and Release may only be used as evidence in a subsequent proceeding in which the
parties allege a breach of this Waiver and Release; and
 
7. I agree that I will not disparage or encourage or induce others to disparage
the Company. For the purposes of this Waiver and Release, the term “disparage”
includes, with-out limitation, comments or statements to the press and/or media,
the Company or any individual or entity with whom the Company has a business
relationship which would adversely affect in any manner (i) the conduct of the
business of the Company (including, without limitation, any business plans or
prospects) or (ii) the business reputation of the Company.

 
A - 5

--------------------------------------------------------------------------------

 

 
8.           (a) I agree that I will cooperate with the Company and its counsel
in connection with any investigation, administrative proceeding or litigation
relating to any matter that occurred during my employment in which I was
involved or of which I have knowledge.
 
(b)            I agree that, in the event I am subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
(in a deposition, court proceeding or otherwise) which in any way relates to my
employment by the Company, I will give prompt notice of such request to Steven
N. Masket (or his successor) at 485 F U.S. Highway 1 South, Iselin, NJ 08830
and, unless required by court order, will make no disclosure until the Company
has had a reasonable opportunity to contest the right of the requesting person
or entity to such disclosure.
 
9.           I represent that I have returned (or will return) to the Company
all property belonging to the Company, including but not limited to laptop, cell
phone, keys, card access to the building and office floors, Employee Handbook,
phone card, Rolodex (if provided by the Company), computer user name and
password, disks and/or voicemail code.
 
10.           (a) The terms and conditions of this Waiver and Release are and
shall be deemed to be confidential, and shall not be disclosed by me to any
person or entity without the prior written consent of the Company, except if
required by law, and to my accountants, attorneys and/or immediate family
members, provided that, to the maximum extent permitted by applicable law, rule
or regulation, they agree to maintain the confidentiality of the aforesaid
documents. I further represent that I have not disclosed the terms and
conditions of the aforesaid documents to anyone other than my attorneys,
accountants and/or immediate family members.

 
A - 6

--------------------------------------------------------------------------------

 

(b) I hereby acknowledge and reaffirm my continuing obligations under Sections
11, 12 and 13 of the Employment Agreement relating to confidentiality, return of
property, developments, noncompetition and nonsolicitation.
 
11.                      I also expressly acknowledge that in the event that a
court of competent jurisdiction determines that this Waiver and Release is
illegal, void or unenforceable, I agree to execute a release or waiver that is
legal and enforceable. Additionally, I agree that any breach by me of paragraphs
2, 3, 7, 8, 9 or 10 shall constitute a material breach of this Waiver and
Release as to which the Company may seek all relief available under the law.
 
12.                      This Waiver and Release is binding upon, and shall
inure to the benefit of, the parties and their respective heirs, executors,
administrators, successors and assigns.
 
11.            This Waiver and Release shall be construed and enforced in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws.
 
FINALLY, I HAVE CAREFULLY READ THIS WAIVER AND RELEASE, KNOW AND UNDERSTAND THE
WAIVER AND RELEASE AND HAVE SIGNED THIS WAIVER AND RELEASE AS MY OWN FREE ACT
AND DEED.

 
A - 7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed and sealed this Waiver and
Release as of the date set forth below before a notary public.
 
SIGNATURE
 



Sworn to and subscribed before me this day of________________
 

_____________________________________________ 
Notary Public Stamp & Seal:


 
A - 8

--------------------------------------------------------------------------------

 